UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-4108


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES HARRY BARKER,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Thomas E. Johnston,
District Judge. (2:14-cr-00056-1)


Submitted:   July 23, 2015                 Decided:   July 27, 2015


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David O. Schles, THE LAW OFFICE OF DAVID SCHLES, Charleston, West
Virginia, for Appellant.   Candace Haley Bunn, Assistant United
States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     James    Harry   Barker   appeals    his     conviction    and   30-month

sentence    imposed   following   his    guilty    plea    to   conspiracy   to

distribute heroin, in violation of 21 U.S.C. § 846 (2012).                   On

appeal, Barker’s counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting that there are no

meritorious issues for appeal but questioning whether the court

plainly erred in finding Barker competent to plead, and whether

the court imposed a procedurally or substantively unreasonable

sentence.     Barker was notified of his right to file a pro se

supplemental brief but has not done so.                   The Government has

declined to file a response.        For the reasons that follow, we

affirm.

     Because Barker did not seek to withdraw his guilty plea in

the district court, we review the plea hearing for plain error.

United States v. Martinez, 277 F.3d 517, 527 (4th Cir. 2002).

Under this standard, Barker bears the burden to demonstrate that

(1) an error occurred, (2) the error was plain, (3) the error

affected his substantial rights, and (4) we should exercise our

discretion to note the error.      Henderson v. United States, 133 S.

Ct. 1121, 1126-27 (2013).

     It is axiomatic that, “[b]efore a court may accept a guilty

plea, it must ensure that the defendant is competent to enter the

plea.”    United States v. Damon, 191 F.3d 561, 564 (4th Cir. 1999).

                                    2
A defendant is competent to plead if he “has sufficient present

ability to consult with his lawyer with a reasonable degree of

rational understanding” and also “has a rational as well as factual

understanding of the proceedings against him.”                  United States v.

Moussaoui, 591 F.3d 263, 291 (4th Cir. 2010) (internal quotation

marks omitted).          “When a response in a plea colloquy raises

questions about the defendant’s state of mind, the court must

broaden its inquiry to satisfy itself that the plea is being made

knowingly and voluntarily.”         United States v. Nicholson, 676 F.3d
376, 382 (4th Cir. 2012) (internal quotation marks omitted).                     To

succeed on his competency challenge, Barker must demonstrate that

the   district   court    “ignored    facts    raising      a   bona   fide    doubt

regarding his competency,” such that the district court abused its

discretion in accepting the plea.           See Moussaoui, 591 F.3d at 291

(alteration and internal quotation marks omitted).

      Here,    the   court    questioned      Barker      thoroughly     regarding

factors relevant to his competence, including his age; educational

history; current use of medicines, drugs, and alcohol; and history

of mental health or substance abuse treatment.                  Although the plea

colloquy      revealed    that    Barker      was   illiterate         and    taking

prescription     medicines,      Barker’s   and     his    counsel’s     responses

during the colloquy provided no basis to question Barker’s ability

to understand the proceedings.         We therefore find no error, plain

or otherwise, in the district court’s competency determination.

                                       3
      Turning   to     Barker’s    sentencing       challenge,    we   review    a

sentence for reasonableness, applying “a deferential abuse-of-

discretion standard.”          Gall v. United States, 552 U.S. 38, 41

(2007).   We first “ensur[e] that the district court committed no

significant procedural error,” including improper calculation of

the Guidelines range, insufficient consideration of the 18 U.S.C.

§   3553(a)   (2012)    factors,    and       inadequate   explanation   of     the

sentence imposed.       United States v. Lynn, 592 F.3d 572, 575 (4th

Cir. 2010) (internal quotation marks omitted).                   If we find no

procedural error, we examine the substantive reasonableness of the

sentence under “the totality of the circumstances.”                    Gall, 552
U.S. at 51.     The sentence imposed must be “sufficient, but not

greater than necessary,” to satisfy the goals of sentencing.                  See

18 U.S.C. § 3553(a).      We presume that a within-Guidelines sentence

is substantively reasonable.        United States v. Louthian, 756 F.3d
295, 306 (4th Cir.), cert. denied, 135 S. Ct. 421 (2014).                 Barker

bears the burden to rebut this presumption “by showing that the

sentence is unreasonable when measured against the 18 U.S.C.

§ 3553(a) factors.”      Id.

      We discern no error in the court’s sentence.                     The court

properly calculated the Sentencing Guidelines range, considered

the parties’ arguments and Barker’s request for a variance, and

provided a reasoned explanation for the sentence it imposed,

grounded in the § 3553(a) factors.             Further, Barker fails to rebut

                                          4
the presumption of substantive reasonableness accorded his within-

Guidelines sentence.

     In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.       We

therefore affirm Barker’s conviction and sentence.      This court

requires that counsel inform Barker, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Barker requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.      Counsel’s

motion must state that a copy thereof was served on Barker.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                            AFFIRMED




                                5